Citation Nr: 1009812	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-07 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depression.

2.  Entitlement to an increased rating for the service-
connected residuals of fracture of the left 3rd metatarsal 
with degenerative joint disease and mild hallux valgus, 
currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

S. M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to October 
1971.

This case comes before the Board of Veterans' Appeals on 
appeal from June 2005 and February 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In the June 2005 decision, the RO denied 
the Veteran's claims for service connection for depression 
and PTSD.  The June 2005 decision also increased the rating 
for the left foot fracture to 20 percent, retroactively 
effective from March 3, 2005, the date of the Veteran's claim 
for an increased rating.  The Veteran has continued to 
appeal, requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (indicating the Veteran is 
presumed to be seeking the highest possible rating unless he 
expressly indicates otherwise).

The February 2006 rating decision denied the Veteran's claim 
for a TDIU.  

An April 2007 rating decision confirmed and continued the 
denial of service connection for PTSD.  

In August 2009, the Board remanded these claims to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.




FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, to include 
depression, was not manifested during service, and has not 
been linked by competent medical evidence to his military 
service.

2.  There is no competent evidence showing the Veteran has a 
current diagnosis of PTSD.

3.  Throughout this appeal, the Veteran's left foot fracture 
has been manifested by no more than moderately severe 
injuries of the foot.

4.  The Veteran's sole service-connected disability is the 
left foot fracture disability, and it does not preclude him 
from obtaining or maintaining substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and 
depression, have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R.. §§ 3.303, 3.304 (2009).

2.  The criteria are not met for the assignment of a 
disability rating higher than 20 percent for the service-
connected left foot fracture.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010-5284 (2009).  

3.  The criteria are not met for the assignment of a TDIU, 
including on the basis of an extraschedular consideration.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 
2005, September 2005, October 2005, March 2006, and September 
2006.  The letters informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  

The March 2006 and September 2006 letters complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claims.  See Dingess/Hartman 
and Hartman, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and the AMC obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private medical records, Social Security Administration (SSA) 
records, VA treatment records, and lay statements in support 
of his claims.  In addition, the RO arranged for VA 
compensation examinations to assess the severity of his left 
foot fracture, which is the determinative downstream issue 
since his appeal is for an increased rating for this 
disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  
The record is adequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the most recent VA 
compensation examination of the Veteran's left foot fracture 
was in April 2007.  And the report of that evaluation 
contains all findings needed to properly evaluate his 
disability.  38 C.F.R. § 4.2.  Consequently, another 
examination to evaluate the severity of this disability is 
not warranted because there is sufficient evidence, already 
of record, to fairly decide this claim insofar as assessing 
the severity of the disability.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
and Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

VA has not provided the Veteran an examination or sought a 
medical opinion in response to his acquired psychiatric 
disorder claim.  As will be discussed in detail below, 
however, in light of the uncontroverted facts, based upon the 
evidence, which indicates there is no medical nexus evidence 
otherwise suggesting this condition is related to his 
military service, in turn means an examination and opinion 
are not needed to fairly decide this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(c)(4) 
(2009).

Additionally, there has been substantial compliance with its 
August 2009 remand directives.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 
(1998).  This included obtaining the Veteran's Social 
Security Administration (SSA) records and his VA Medical 
Center (VAMC) records.  The AMC then readjudicated his claims 
in the November 2009 SSOC.  


II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, to include PTSD

One of the matters the Board must first address is which 
issue or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the Veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the Veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
Veteran (SOC), and finally the Veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2009).

The RO has denied a claim of service connection for 
depression on the merits, not having acknowledged a prior 
final December 1972 RO rating decision on the issue of 
service connection for a nervous condition.  That claim had 
been denied on the basis of no current disability shown.  The 
recent VA clinical records reflect a diagnosis of depression 
not otherwise specified (NOS), which had not been diagnosed 
or considered at the time of the December 1972 RO rating 
decision.  As such, the Board agrees with the RO's 
adjudication of the claim on the merits as it constitutes a 
new claim.  See Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. 
Cir. 2008).

In June 2005, the RO separately addressed, and denied, claims 
of service connection for depression and PTSD.  The Veteran 
was notified of this decision, and his appellate rights, by 
RO letter dated September 2005.  In an NOD received in 
September 2005, the Veteran argued that his current 
depression was "instigated" by entry into service and 
attributable to the "impact of boot camp" which was 
"overbearing to me."  Notably, the Veteran's failure to 
successfully complete boot camp appears to be the stressor 
productive of his alleged PTSD.  See Veteran's Stressor 
Statements received in April 2005 and September 2006.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veteran's Claims (Court) found 
that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.

Notably, the Clemons Court involved a situation where 
multiple diagnoses for a psychiatric disorder existed, where 
one of the underlying symptoms of these diagnoses was noted 
in service, and where no prior final VA decision had been 
made on any diagnosis.  In this context, the Court 
essentially held that the appellant (given his lay 
perspective) was reasonably requesting benefits for symptoms 
of a mental condition which should be broadly construed and 
adjudicated, however the condition was diagnosed.

However, the Clemons Court specifically noted limitations in 
its scope of claim rule when multiple diagnoses exist, and 
one of those diagnoses had been subject to a prior final 
denial.  For example, the Court cited the decision in Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996) which held that a 
claim for service connection for PTSD was separate from a 
claim for an increased rating for a different mental 
condition that was already service-connected.  The 
distinction being made that a prior final decision on a 
particular diagnosis had been reached, and the rules of 
finality under 38 U.S.C.A. § 7104 could not be simply 
abrogated.  In this situation, the separate diagnoses were 
properly considered separate claims.

As the precise scope of the ruling in Clemons is not entirely 
clear in this situation, and the Veteran's ambiguously worded 
NOD encompassed the factual basis for his alleged PTSD 
theory, the Board gives a sympathetic reading to the 
Veteran's pro se statements and finds that the claim on 
appeal being pursued by the Veteran encompasses the issue of 
service connection for PTSD.  See Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2009).  Stated somewhat differently, to establish 
entitlement to service connection, there must be:  (1) a 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  

Certain chronic diseases such as psychoses will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10 percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  And 
PTSD is a type of neurosis, not psychosis, so not subject to 
this presumption.  38 C.F.R. § 3.384; 71 Fed. Reg. 42,758-60 
(July 28, 2006).

So, service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2009); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b) (2009).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When, for example, a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


A.  Service Connection - PTSD

Service connection for PTSD, in particular, requires:  1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); 2) a link, established 
by medical evidence, between current symptoms and an 
in-service stressor; and 3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) (regarding combat Veterans).

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that the Veteran have been exposed to a traumatic 
event, and that he experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves having 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, hopelessness, or horror.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that a diagnosis of PTSD is presumably in accordance with the 
DSM-IV criteria, both insofar as the adequacy and sufficiency 
of the claimed stressor.

Conversely, if the Veteran did not engage in combat with the 
enemy, or the Veteran did engage in combat but the alleged 
in-service stressor is not combat related, the Veteran's lay 
testimony, by itself, is insufficient to establish the 
occurrence of the alleged in-service stressor.  Instead, the 
record must contain credible supporting evidence that 
corroborates the Veteran's testimony or statements.  Cohen, 
10 Vet. App. at 146-47.  And this credible supporting 
evidence cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).

But that said, the available sources for corroboration of a 
claimed stressor are not necessarily limited to service records 
(as previously required prior to the adoption of 38 C.F.R. § 
3.304(f)), but may also include other sources of evidence.  See 
Cohen, 10 Vet. App. at 143, citing to M21-1, Part VI, para 
7.46(f) (Sept. 21, 1992); M21-1, Subch. XII, para 50.45(d) 
(1989).  Moreover, corroboration does not require there be 
corroboration of every detail, including the Veteran's personal 
participation in the identifying process.  Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 
124 (2002).

Here, though, the claims file does not contain any record 
diagnosing PTSD in accordance with VA regulation, 38 C.F.R. 
§ 4.125(a).  38 C.F.R. § 3.304(f).  The numerous private and 
VA medical records on file note the Veteran's complaints of 
depression, substance induced mood disorder, cocaine abuse, 
tobacco use disorder, alcohol dependence, and polysubstance 
addiction, but there is no resulting DSM-IV diagnosis of 
PTSD.

So, as explained, absent evidence of a current DSM-IV 
diagnosis of PTSD, service connection is not possible because 
there is no present condition to attribute to incidents 
during the Veteran's military service, even were the Board 
to assume for the sake of argument they indeed occurred as 
alleged.  38 C.F.R. § 3.304(f).  See also Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability); Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  See, too, 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting 
that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).

Although a Veteran is competent to state that he feels 
certain symptoms, such as sadness and anxiety, there is no 
indication that he is competent to provide a medical 
diagnosis such as PTSD.  Certain disabilities, such as PTSD, 
are simply not capable of lay diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

Accordingly, the preponderance of the evidence is against 
the Veteran's claim for PTSD, so it must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Service Connection - Acquired Psychiatric Disorder other 
than PTSD

Here, the Veteran has the required diagnosis of a current 
acquired psychiatric disorder - namely, depressive disorder.  
This is evident from his current VAMC outpatient treatment 
records, which diagnose the Veteran with depressive disorder.  

As there is evidence of a current disability, the 
determinative issue is whether the Veteran's acquired 
psychiatric disorder is attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Veteran's STRs are unremarkable for any complaint, 
diagnosis of, or treatment for an acquired psychiatric 
disorder.  The Veteran had a psychiatric examination prior to 
his military discharge, and no diagnosis was shown.  His 
military service ended in October 1971.  The record reflects 
that the Veteran was discharged because of a "defective 
attitude."  He was found unsuitable for military service.  
Although he was counseled and there are various psychiatric 
reports documenting this, there was no mention of an acquired 
psychiatric disorder that was diagnosed during, or incurred 
as a result of, his short period of active service.  


Importantly, the Veteran appears to have been labeled with a 
personality disorder during service, and the regulations 
stated that congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning 
applicable legislation providing compensation benefits.  38 
C.F.R. § 3.303(c).

Post-service, the Veteran was treated by the VAMC and private 
physicians from 1972 to the present for his alcohol 
abuse/dependency, polysubstance addiction, tobacco use 
disorder, cocaine abuse, substance-induced mood disorder, 
and, acquired psychiatric disorder.  

The Veteran's contentions notwithstanding, none of the VAMC 
or private physicians that have evaluated or examined him, or 
anyone else for that matter, have attributed his acquired 
psychiatric disorder to his military service.  They only 
recount his self-reported history, without also personally 
commenting on whether his current acquired psychiatric 
disorder is indeed traceable back to his military service.  
In Godfrey v. Brown, 8 Vet. App. 113, 121 (1995), the Court 
held that the Board is not required to accept a medical 
opinion that is based on a reported history and unsupported 
by clinical findings.  See also Leshore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence.)  

In Kolwaski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the Veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008), the Court discusses, in great detail, 
how to assess the probative weight of medical opinions and 
the value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, there simply is no supporting medical nexus opinion - 
even accepting that all examiners reviewed the claims file 
for the pertinent medical and other history.  Even with the 
benefit of that review, they did not affirm the Veteran's 
contention that his acquired psychiatric disorder dates back 
to his military service.  Rather, as explained, they either 
were unable to comment about this without resorting to mere 
speculation or did not comment at all, even equivocally.  So, 
in short, there are no grounds to grant the Veteran's claim 
on a direct-incurrence basis.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

In addition to the medical evidence, lay statements have also 
been considered.  Unfortunately, however, his recent 
assertions concerning the date of onset of his acquired 
psychiatric disorder are not credible given the fact that 
there was no mention whatsoever of an acquired psychiatric 
disorder in service.

The Veteran is certainly competent, even as a layperson, to 
attest to factual matters of which he has first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered, and that 
competent lay evidence can be sufficient in and of itself.  
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Id.

Although the Veteran is competent to report symptoms that 
occurred during his service, the Board must still weigh his 
lay statements against the medical evidence of record.  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
In making this credibility determination, the Board does not 
find the Veteran's statements concerning the etiology of his 
acquired psychiatric disorder to be credible, since his STRs 
make no reference to an acquired psychiatric disorder.  See 
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. 
Gober, 10 Vet. App. 388 (1997) (holding that the credibility 
of lay evidence can be affected and even impeached by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).

Importantly, the Veteran's lay statements do not lack 
credibility merely because they are unaccompanied by 
contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.")  Rather, the Veteran's 
statements are found to be incredible because they are 
inconsistent with the evidence of record, which fails to show 
an acquired psychiatric disorder in service.

For these reasons and bases, greater probative value is 
placed on the medical evidence, which shows that the 
Veteran's acquired psychiatric disorder is unrelated to his 
military service, than the Veteran's own statements in 
support of his claim.  Consequently, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder.  As 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
appeal is denied.

There are a couple of other final points worth mentioning 
regarding this claim.  The  VAMC and private medical records 
show diagnoses of alcohol abuse/dependency, polysubstance 
addiction, tobacco use disorder, and cocaine abuse.  
Regarding the Veteran's chronic smoking, for claims, as here, 
received by VA after June 9, 1998, a disability or death will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the Veteran's 
use of tobacco products during service; and, the term 
"tobacco products" means cigars, cigarettes, smokeless 
tobacco, pipe tobacco, and roll-your-own tobacco.  38 U.S.C. 
§ 1103; 38 C.F.R. § 3.300.  Similarly, service connection is 
only potentially permissible for his alcohol abuse/dependency 
if, for example, shown to be a symptom of an underlying 
psychiatric disorder - itself related to his military 
service; else, his alcohol abuse/dependency is considered 
willful misconduct and therefore not in the line of duty and, 
hence, not service connectable as a matter of law.  See Allen 
v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).  The fact that 
no underlying psychiatric disorder has been etiologically 
linked to the Veteran's military service, in turn, rules out 
this possibility. 

III.  Increased Ratings - Left Foot Fracture 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes (DCs).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).

It is appropriate to consider whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Veteran asserts that he is entitled to a higher rating 
for his service-connected left foot fracture, currently 
evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, DCs 5010-5284.  (2009).  

Under DC 5010, arthritis, if as here due to trauma, is rated 
as degenerative arthritis or osteoarthritis under DC 5003.  
38 C.F.R. § 4.71a.

Under DC 5003, degenerative arthritis, a 20 percent rating is 
warranted where there is X-ray evidence of the involvement of 
2 or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  20 percent is the 
maximum schedular rating that can be assigned under DC 5003.  
38 C.F.R. § 4.71a.  

DC 5003 also indicates the arthritis will be rated on the 
basis of the extent it causes limitation of motion in the 
affected joint.  38 C.F.R. § 4.71a.

Under DC 5284, which refers to other foot injuries, a 20 
percent disability rating is assigned for moderately severe 
injuries of the foot.  A 30 percent rating is assigned for 
severe foot injuries.  Actual loss of the foot warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a.

The words "moderate," "moderately severe," and "severe" are 
not defined in the VA Schedule for Rating Disabilities.  
Furthermore, the use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  Rather, all 
evidence must be evaluated in arriving at an appropriate 
rating that would compensate the veteran for losses such as 
impairment in earning capacity and functional impairment.  38 
C.F.R. §§ 4.2, 4.6.

Furthermore, when an evaluation of a disability, such as in 
this case, is based upon limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
DC, any additional functional loss the Veteran may have 
sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the Veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  If a Veteran 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable.  Johnston, 10 Vet. App. at 80.

Applying these criteria to the facts of this case, the 
Veteran is not entitled to a higher rating for his left foot 
fracture.  The Veteran is in receipt of the maximum schedular 
rating of 20 percent under DC 5010-5003.  Additionally, under 
DCs 5010-5003, the Veteran's left foot fracture does not 
cause any limitation of motion.  Under DCs 5284, the evidence 
of record does not establish that the Veteran has a severe 
injury of his foot - the requirements for the next higher 
rating of 30 percent.  38 C.F.R. § 4.71a.

At an April 2005 VA compensation examination, the Veteran 
reported that, at rest, he experienced stiffness in his left 
foot.  When standing or walking, he had pain, weakness, 
stiffness, and fatigue.  The Veteran reportedly wore cushiony 
shoes for support and comfort.  The Veteran reported that his 
symptoms and pain were relieved by the corrective footwear.  
Upon a physical examination, the VA examiner determined that 
the left foot did not have weakness, tenderness, edema, 
atrophy, disturbed circulation, or pes planus.  The foot did 
have painful motion.  The VA examiner concluded that the 
Veteran's left foot fracture limited his distance walking and 
his walking in cold, wet weather.

In August 2006, the Veteran was seen by the VAMC for swelling 
of his left foot.

At a VA examination in April 2007, the Veteran reported 
chronic pain and limitation of motion.  At that time, the 
Veteran took medication for those symptoms, which typically 
resulted in improved symptomatology.  The Veteran used 
corrective footwear, which provided some improvement for him.  
Upon a physical examination, the VA examiner determined that 
the Veteran had full range of motion of his left foot.  He 
had no inflammation.  The Veteran was tender to palpation.  
His weightbearing was normal.  The Veteran walked with the 
assistance of a cane.  The VA examiner characterized the 
Veteran's walking ability, standing ability, and distance 
tolerance as mildly limited with antalgia.  The VA examiner 
ultimately concluded that the Veteran's left foot fracture 
was mild with no "hard" evidence of osteoarthritis.  The 
examiner specifically noted that the Veteran's bunion 
deformities and hallux valgus, which were present bilaterally 
and symmetrically, were of hereditary origin, and had no 
relationship whatsoever to the history of injury/stress 
fracture that occurred in and about the distal left second 
metatarsal.  

In regards to DeLuca, the April 2007 VA examiner determined 
that the Veteran was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use of the left foot.  

Therefore, as previously mentioned, applying these criteria 
to the facts of this case, the Veteran is not entitled to a 
rating in excess of the currently assigned 20 percent for the 
service-connected left foot fracture.  The Veteran is in 
receipt of the maximum schedular rating of 20 percent under 
DCs 5010-5003.  Additionally, under DCs 5010-5003, the 
Veteran's left foot fracture does not cause any limitation of 
motion.  Under DC 5284, the evidence of record does not 
establish that the Veteran has a severe injury of his foot - 
the requirements for the next higher rating of 30 percent.  
38 C.F.R. § 4.71a.

There are no other diagnostic codes under which the left foot 
disability could be rated appropriately such that a rating in 
excess of the 20 percent currently assigned would be 
warranted.  

The Veteran's lay testimony, for example concerning his 
painful motion, weakness, stiffness, and fatigue, is 
unsubstantiated and, thus, probatively outweighed by the 
objective medical findings to the contrary.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See, too, Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating 
the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  In other words, the 
Veteran's statements are inconsistent with the objective 
medical findings on multiple examinations.

As there are no distinct time periods where the Veteran's 
symptoms warrant different ratings, the assignment of a 
"staged" rating under Hart v. Mansfield, 21 Vet. App. 505 
(2007) is not appropriate.

The preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for the service-connected left 
foot fracture; there is no doubt to be resolved; and an 
increased rating is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected left foot fracture under consideration here has 
caused marked interference with employment, has necessitated 
frequent periods of hospitalization beyond those noted above, 
or otherwise renders impracticable the application of the 
regular scheduler standards.  The regular scheduler standards 
contemplate the symptomatology shown in this case.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

Here, there is no doubting the Veteran's symptoms cause 
impairment in his occupational functioning and capacity.  But 
the extent of his impairment is adequately contemplated by 
the rating criteria, which reasonably describe the effects of 
his disability.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, as 
the Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993), the disability rating, itself, is recognition 
that industrial capabilities are impaired.

All of the evaluation and treatment the Veteran has received 
for his left foot fracture has been on an outpatient basis, 
not as an inpatient.  At his April 2005 VA compensation 
examination, he stated his left foot fracture limited his 
distance walking and his walking in cold, wet weather.  At 
his April 2007 VA compensation examination, the Veteran 
reported that he was currently unemployed.  However, the VA 
examiner determined, upon a physical examination, that the 
Veteran's left foot fracture did not provide a serious 
obstacle to his employment.  Therefore, the Veteran's current 
level of occupational and other impairment in his daily 
living is contemplated by the 20 percent schedular rating 
currently assigned.  Extra-schedular consideration is not 
warranted in this circumstance.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

IV.  Entitlement to a TDIU

The Veteran claims he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
left foot fracture disability, and therefore is entitled to a 
TDIU.

Total disability is considered to exist when there is any 
impairment in mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability, that is, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 
70 percent or more.  Id.  Individual unemployability must be 
determined without regard to any non-service connected 
disabilities or the Veteran's advancing age.  38 C.F.R. §§ 
3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

If a Veteran does not meet these threshold minimum percentage 
standards set forth in 38 C.F.R. § 4.16(a), he still may be 
entitled to a TDIU on an extra-schedular basis, provided he 
is unable to secure or follow a substantially gainful 
occupation by reason of his service-connected disabilities.  
38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must assess whether there are circumstances in the Veteran's 
case, apart from any non-service connected conditions and 
advancing age, which would justify a total rating based on 
unemployability.  See Van Hoose, supra; see also Hodges v. 
Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. 
App. 395 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See, too, 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration or accommodation 
was given on account of the same.  See 38 C.F.R. § 4.18.

In this case, the Veteran's sole service-connected disability 
is his residuals of fracture of the left 3rd metatarsal with 
degenerative joint disease and mild hallux valgus, currently 
evaluated as 20 percent disabling.  As such, he does not have 
a sufficient rating to satisfy the threshold minimum 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU.  But, as mentioned, he can still show his entitlement 
to this benefit by establishing his unemployability under the 
special provisions of § 4.16(b).  See also 38 C.F.R. § 
3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For a Veteran to prevail on a claim for a TDIU on an extra-
schedular basis, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the November 2003 SSA decision, the Veteran was determined 
to be unable to work, and therefore entitled to disability 
benefits, due to his polysubstance addiction and his 
essential hypertension.  The Veteran's left foot fracture was 
not listed as one of disabilities preventing the Veteran's 
employment.

At the Veteran's recent April 2007 VA examination, the VA 
examiner, upon a physical examination of the Veteran's left 
foot fracture, determined that "this remote injury with 
minimal evidence of worrisome pathology to provide any 
serious obstacle to employment, including employment 
requiring some level of ambulation on at least an 
intermittent basis."

In light of the foregoing, the evidence of record does not 
establish that the Veteran's impairment by virtue of his left 
foot fracture is sufficient to render it impossible for him 
to follow a substantially gainful occupation.  See 38 C.F.R. 
§ 3.340(a)(1).  Moreover, the Veteran is capable of 
performing the physical acts required by employment due to 
his left foot fracture.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  Consequently, the Board is not bound to refer 
his claim to the Director of the Compensation and Pension 
Service for extra-schedular consideration of a TDIU, as he is 
not unemployable by reason of his service-connected 
disability.  38 C.F.R. § 4.16(b).

The preponderance of the evidence is against the claim of 
entitlement to a TDIU; there is no doubt to be resolved; and 
a TDIU is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  





ORDER

The claim of service connection for an acquired psychiatric 
disorder, to include PTSD is denied.

The claim for a disability rating higher than 20 percent for 
the service-connected residuals of fracture of the left 3rd 
metatarsal with degenerative joint disease and mild hallux 
valgus is denied.

The claim for a TDIU is denied.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


